Citation Nr: 1814658	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to Agent Orange exposure.

2.  Entitlement to service connection for type II diabetes mellitus due to Agent Orange exposure. 

3.  Entitlement to service connection for ischemic heart disease due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1963 to December 1967, to include service in Thailand as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and February 2015 rating decisions which, inter alia, denied service connection for prostate cancer, type II diabetes mellitus, hypertension, and ischemic heart disease.  The Veteran filed timely notice of disagreements where he asserted that his prostate cancer, type II diabetes mellitus, hypertension, and ischemic heart disease were due to his exposure to Agent Orange in Thailand; thus, the claims were recharacterized as reflected on the title page.  Subsequently, the Veteran filed a timely substantive appeal, via a VA Form 9, limiting his claims on appeal to those set forth on the title page.    

In November 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

The Board's decision addressing the claims for service connection for prostate cancer, type II diabetes mellitus, and ischemic heart disease, all due to Agent Orange exposure, is set forth below.  The claim for service connection for hypertension to include as due to Agent Orange exposure is addressed in the remand following the order; the claim is being remanded to the agency of jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicide agents during his period of service at Korat Royal Thai Air Force Base in Thailand.  

2.  The Veteran has a current diagnosis of prostate cancer. 

3.  The Veteran has a current diagnosis of type II diabetes mellitus.

4.  The Veteran has a current diagnosis of ischemic heart disease.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer as due to exposure to herbicide agents during active military service are met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for type II diabetes mellitus as due to exposure to herbicide agents during active military service are met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease as due to exposure to herbicide agents during active military service are met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claims decided herein, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran contends that he was exposed to herbicides while working near the perimeter as part of his duties while stationed at Korat Royal Thai Air Force Base in Thailand.  

Applicable regulations provide that if a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including prostate cancer, type II diabetes mellitus, and ischemic heart disease, will be service-connected even if there is no in-service record of the disease in service.  38 C.F.R. §§ 3.307 (a)(6), (d), 3.309(e). 

VA will concede herbicide exposure for Veterans who served with the U.S. Air Force in Thailand during the Vietnam Era on certain Royal Thai Air Force Bases (AFB), to include Korat, when the evidence establishes their duties placed them on or near the perimeters of the base.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.B. The Federal Circuit has held, "The M21-1 Manual is binding on neither the agency nor tribunals, DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017), however, (The [Board] cannot ignore provisions of the Manual M21-1 . . . that are favorable to a veteran when adjudicating that veteran's claim.  Patton v. West, 12 Vet. App. 272, 282 (1999).  This concession is made because VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, as noted above.  Significantly, VA's Compensation & Pension Service (C&P) (now Compensation Service) stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including Korat Royal Air Force Base. C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her military occupational specialty, performance evaluations, or other credible evidence.

Private treatment records reflect that the Veteran has a current diagnosis of type II diabetes mellitus (diagnosed in 2002), cardiomyopathy and ischemic heart disease (diagnosed in 2005), and a history of prostate cancer (diagnosed in 2009), all of which the Veteran is continually monitored for, to include taking medication.  He has thus met the current disability requirement.  

In this case, the Veteran's service personnel records reflect that he served in Thailand at Korat Royal Air force Base in Thailand.  Accordingly, herbicide agent exposure may have occurred, depending on the nature and circumstances of his period of duty while stationed in Thailand.  

The Veteran reports that his military occupational specialty (MOS) was an aircraft mechanic, as reflected in his DD 214, and he was temporarily on guard duty.  He explained that part of his duties were to receive and repair aircraft as needed.  He stated that at times, he would have to go recover the aircraft.  He reported that this required him to be at the perimeter of the airbase.  Additionally, he reported that when he was temporarily on guard duty, he was near the perimeter, specifically, four feet from it.  The Veteran also submitted numerous maps outlining the perimeter of Korat Air Force Base and marks indicating where the Veteran was in relation to the perimeter.  

The Board finds that Veteran's descriptions are credible and consistent with the circumstances of his service, the evidence in his personnel record, and the information made public by VA.  Although the personnel records do not specifically mention that the Veteran's duties required him to go to the perimeter of the base, the Veteran was temporarily on guard duty, which would likely include him being in the perimeter of the base.  Additionally, he reported that he would have to recover aircraft which might have led him at or near the perimeter of the base.  Under the ordinary meaning of the words, the overall evidence demonstrates that it was likely the Veteran served "near the perimeter" while at Korat Royal Air Force base in performing his duties as an aircraft mechanic and guard duty.  

There is no requirement that service in Vietnam or in an area that has been determined to have exposed veterans to herbicide agents must be specifically recorded in a veteran's service records.  Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016) (vacating the Board's decision for failure to address certain pieces of evidence other than personnel records regarding service in Vietnam).  Accordingly, as a factual matter, the Board finds that it is at least as likely as not that the Veteran was exposed to herbicide agents during his one-year tour of duty at Korat Royal Air Force base from June 1966 to June 1977.  Given that each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record, and resolving reasonable doubt in favor of the Veteran on this point, the Board finds he was exposed to herbicide agents during his service in Thailand.  See 38 U.S.C. §§ 1154 (a), 5107(b); 38 C.F.R. § 3.102.

Based on the foregoing, the evidence shows that the Veteran was at least as likely as not exposed to herbicides during his period of service near the perimeter at Korat Royal Air Force Base in Thailand and that he is currently monitored for his prostate cancer, has a diagnosis of type II diabetes mellitus, and has a diagnosis of ischemic heart disease, for which he takes medication.  Accordingly, after resolving reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran, entitlement to service connection for prostate cancer, type II diabetes mellitus, and ischemic heart disease is warranted.


ORDER

Entitlement to service connection for prostate cancer due to Agent Orange exposure is granted.

Entitlement to service connection type II diabetes mellitus due to Agent Orange exposure is granted.

Entitlement to service connection for ischemic heart disease due to Agent Orange exposure is granted.  





REMAND

The Board finds that further development is needed before the Veteran's claim of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, is decided.  

As noted above, the Veteran served in Korat Royal Air Force Base in Thailand and has been presumed exposed to herbicide agents, to include Agent Orange.  The Board notes that hypertension is not on the list of disease presumed associated with exposure to Agent Orange; however, even if a disease is not on the list of disease presumed service connected in veterans exposed to Agent Orange, the Veteran may nonetheless establish entitlement to service connection by showing his hypertension was actually caused by his Agent Orange exposure.  See 38 U.S.C. § 1113(b) (West 2012); 38 C.F.R. § 3.303(d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Furthermore, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA examination was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

The medical evidence of record does not include an opinion as to the etiology of the Veteran's hypertension, to include as due to Agent Orange exposure.  As the Veteran has a current diagnosis of hypertension, and the VA has acknowledged that there is limited or suggestive evidence of an association between Agent Orange exposure and hypertension, a remand for a medical nexus opinion is warranted to decide the claims.  

Accordingly, the claim for service connection for hypertension is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician as to the etiology of the Veteran's hypertension.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

The physician should provide an opinion as to:

a) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension had its onset in service or within the one year following service, or is otherwise related to the Veteran's military service.

b) The physician must specifically address appropriate medical literature, to include, but not limited to, the findings by VA and the Institute of Medicine that there is "limited or suggestive evidence" of a relationship between Agent Orange exposure and hypertension.  The fact that hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange should not be the basis for a negative opinion, as the Veteran may still establish that his own hypertension was actually caused by his exposure to Agent Orange.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions and the service treatment records.

All finding results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for hypertension, to include as due to Agent Orange exposure.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


